DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on February 10, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 (and by dependency, claims 11 and 12) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear what is meant by the generated first and second images. There is a base image, a temporally earlier image, and an image in which parts of the base 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (IDS: US 9230308 B2) in view of Mitchell et al. (IDS: US 20120224772 A1).

Regarding claims 1, 10 and 13, Ma discloses a computer system, comprising: i) a processor; ii) a display; iii) a user input device; and iv) a computer readable storage medium, the computer readable storage medium storing a computer program arranged such that when it is executed it causes the computer system to operate so as to; and a computer implemented method of generating an image of a geographic area, comprising: generating first and second images of the geographic area, the first and second images being respectively generated for different points in time separated by a change period over which changes are to be detected, 

Ma does not explicitly disclose receiving a user input defining a point in time at which an image of the geographic area is desired.

Mitchell et al. teach b) receiving a user input defining a point in time at which an image of the geographic area is desired (A system and method of mapping a persistent feature change of image data at a geographic location includes selecting a plurality of satellite images from a geographic location on different dates, abstract, selecting a plurality of satellite images from a geographic location on different dates, [0007], As another feature, discrete date periods may be selected for the comparison of date sequential pairs of the satellite change images, [0009]), 

Ma and Mitchell et al. are in the same art of satellite/aerial images (Ma, abstract; Mitchell et al., abstract). The combination of Mitchell et al. with Ma enables the use of a date selection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the selection of Mitchell et al. with the invention of Ma, as this was known at the time of filing, the combination would have predictable results, and as Mitchell et al. indicate “The land cover at various geographic locations is important for government and commercial uses and a vast array of satellite image products are now available for analysis. An area of increasing interest and concern is how to use satellite imagery for the assessment of local and global environmental changes. The extension of satellite remote sensing technology into these areas benefits society 

Regarding claims 2 and 14, Ma and Mitchell et al. disclose the method and system according to claim 1 and 13. Ma and Mitchell et al. further indicate wherein steps e) and f) are repeated with progressively earlier images being used as the second image until all parts of the base image where the ground is occluded have been replaced with non-occluded imagery from earlier images. (Ma, Based on the color of the pixels in the false-color image, pixels in the two or more input aerial images are classified as representing clear, cloud or shadow areas. An output image is created by combining pixels that are classified as representing clear areas from two or more of the input aerial images, abstract, receives two or more input aerial images of a region of interest that are temporally displaced, col. 1, lines 50-65; Mitchell et al., “As still another feature, confirmation of the persistent feature change of the image data may include multiple confirmations of the persistent change by confirming, no change between more than one satellite image from a first date period, no change between more than one satellite image from a second date period, and a consistent change between the more than one satellite image from the first date period and the more than one satellite image from the second date period”, [0010], More specifically, the persistent feature change of the image data may be a triple confirmation. In triple confirmation, there should be no change between three satellite images from a first date period, no change between three satellite images from a second date period, and a consistent change between three satellite images from the first date period to the second date period, [0011]).

Regarding claims 3 and 15, Ma and Mitchell et al. disclose the method and system according to claims 1 and 13. Ma and Mitchell et al. further indicate the overhead images are one of: i) satellite images; and/or ii) aerial images (Ma, abstract, col. 1, lines 50-65; Mitchell et al., abstract, [0007]).

Regarding claim 11, Ma and Mitchell et al. disclose the method according to claim 10. Mitchell et al. further indicate the changes in geospatial features that are detected include one or more of: i) changes in the size, location and/or extent of vegetation; and/or ii) changes in the size, location and/or extent of buildings (The correlated land change system uses a series of satellite images of a geographic location that are taken on different dates to identify permanent or persistent changes in land cover. Persistent changes that can be identified include changes in wetlands, urban expansion, agricultural encroachment, land degradation, and wind and water erosion. Transient changes can be detected and discarded as not contributing to a persistent change in land cover, [0006], FIGS. 5a-5c illustrate satellite images of a geographic location on different dates. The area was analyzed to identify persistent changes every year between 2002 and 2008, [0046] [see also Fig 5]).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (IDS: US 9230308 B2) and Mitchell et al. (IDS: US 20120224772 A1) as applied to claims 1 and 13 above, further in view of Freitag et al. (US 10586105 B2).

Regarding claims 4 and 16, Ma and Mitchell et al. disclose the method according to claims 1 and 13. Ma and Mitchell et al. do not explicitly disclose the second one of the plurality of overhead images is selected in dependence on the selected image being seasonally matching to the base image. 

Frietag et al. teach the second one of the plurality of overhead images is selected in dependence on the selected image being seasonally matching to the base image (each temporal sequence is associated with a respective pixel location within a satellite image and a crop season, In some embodiments, the satellite data 206 includes a plurality of satellite images of a particular target area taken over a period of time (e.g., several crop growth seasons), col. 5, lines 35-55, a cloud mask can be applied, which removes, for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps, col. 7, lines 5-25).

Ma and Mitchell et al. and Frietag et al. are in the same art of satellite/aerial images (Ma, abstract; Mitchell et al., abstract, Frietag et al., col. 5, lines 35-55). The combination of Frietag et al. with the invention of Ma and Mitchell et al. enables the use of a seasonal selection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the selection of Frietag et al. with the invention of Ma and Mitchell et al., as this was known at the time of filing, the combination would have predictable results, and as Frietag et al. indicate “Reliable information about crop acreage, however, is typically available from the USDA only after the growing season has concluded. The estimates provide valuable insight into several factors for subsequent growing seasons, including estimated supply and demand of crop types for the following year. Farmers, for example, may utilize such estimates to determine efficient farm management plans at the earliest possible time, include what crop types to plant, how much acreage to dedicate to certain crop types, and what seeds and fertilizer to purchase,” (col. 1, lines 10-25), indicating the commercial benefits in industries such as farming.

Claim 5, 6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (IDS: US 9230308 B2) and Mitchell et al. (IDS: US 20120224772 A1) as applied to claims 1 and 13 above, further in view of Kramer et al. (US 6658027 B1).

Regarding claims 5 and 17, Ma and Mitchell et al. disclose the method and system according to claims 1 and 13. Ma and Mitchell et al. do not explicitly disclose inserting a new overhead image taken at a point in time into the sorted plurality of overhead images, the image being inserted into the sorted images at a point such that the temporal sorting of the plurality of images is maintained, and repeating steps b) to f) above on the basis of the sorted images including the new overhead image.

Kramer et al. teach inserting a new overhead image taken at a point in time into the sorted plurality of overhead images, the image being inserted into the sorted images at a point such that the temporal sorting of the plurality of images is maintained, and repeating steps b) to f) above on the basis of the sorted images including the new overhead image (In an IP network, frames may be received out of order, in which case the frame input process will insert the frame into the appropriate slot in the jitter buffer in order to maintain its proper time alignment based on its sequence number. If the frame sequence number indicates that the frame is too late (because a frame with a later sequence number has already been sent to the vocoder) then the frame is discarded, col. 5, lines 35-65).

Ma and Mitchell et al. and Kramer et al. are in the same art of a series of images (Ma, col. 2, line 65 - col. 3, line 5; Mitchell et al., [0006], Kramer et al., video, col. 5, lines 35-65). The combination of Kramer et 

Regarding claims 7 and 18, Ma and Mitchell et al. and Kramer et al. disclose the method and system according to claims 5 and 17. Kramer et al. further teach the method is dynamically performed when any addition of images to or from the temporally sorted images is undertaken (the system preferably implements an adaptive jitter buffer that uses the RTCP protocol to keep track of RTP performance and updates these values dynamically in order to provide an optimal (minimal) jitter buffer delay, col. 10, lines 10-25).

Claims 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (IDS: US 9230308 B2) and Mitchell et al. (IDS: US 20120224772 A1) as applied to claim 1 above, further in view of Wang et al. (US 20190108384 A1).

Regarding claims 8 and 19, Ma and Mitchell et al. disclose the method according to claims 1 and 13. Ma and Mitchell et al. do not explicitly disclose removing one of the overhead images taken from the sorted plurality of overhead images, and repeating steps b) to f) above on the basis of the sorted images excluding the removed overhead image. 



Ma and Mitchell et al. and Wang et al. are in the same art of same art of satellite/aerial images (Ma, abstract; Mitchell et al., abstract, Wang et al., [0028]-[0030]). The combination of Wang et al. with the invention of Ma and Mitchell et al. enables removing a frame. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the deletion of Wang et al. with the invention of Ma and Mitchell et al., as this was known at the time of filing, the combination would have predictable results, and as by reducing the number of frames, this will improve computational speed and efficiency.

Regarding claims 9 and 20, Ma and Mitchell et al. and Wang et al. disclose the method and system according to claims 8 and 19. Wang et al. further teach the method is dynamically performed when any removal of images to or from the temporally sorted images is undertaken (Such human driver models can be parameterized models, which may be configured using either real-world input or randomized variables. In one example, the basic human driver model may simulate the typical and atypical driver behaviors, such as steering or heading control, speed or throttle control, and stopping or brake control. In one example, the basic human driver model may use, for example, sensory-motor transport delay, dynamic capabilities, and preferred driving behaviors, [0038]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (IDS: US 9230308 B2) and Mitchell et al. (IDS: US 20120224772 A1) as applied to claim 1 above, further in view of Basso (US 20190335674 A1).

Regarding claim 12, Ma and Mitchell et al. disclose the method according to claim 11. While Ma indicates, “Such input images may be taken several hours, days or longer periods apart. Preferably, the aerial images are taken under similar illumination conditions and at times that are sufficiently close together so that the ground features (e.g., vegetation, buildings, geographic features etc.) do not appear significantly different in each of the aerial images,” (col. 2, lines 45-60), Ma and Mitchell et al. do not explicitly disclose the base image is selected based on being the closest in time to the defined point in time. 

Basso teaches the base image is selected based on being the closest in time to the defined point in time (where certain portions of the large-scale land unit were obstructed by cloud cover on but not others such as where individual small-scale image subunits are selected from an unobstructed image at a time closest to the target canopy saturation time point), [0011]).

Ma and Mitchell et al. and Basso are in the same art of same art of satellite/aerial images (Ma, abstract; Mitchell et al., abstract, Basso, [0009]). The combination of Basso with the invention of Ma and Mitchell et al. enables the use of a frame that is close in time. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the frame selection of Basso with the invention of Ma and Mitchell et al., as this was known at the time of filing, the combination would have predictable results, and as Basso indicates “Such stability and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Machine Translation JP 6467567 B2: (A surface change analysis system capable of quickly grasping a surface change immediately after a disaster occurs is provided. A step of preparing a plurality of aerial photographs taken from different positions of the ground surface, a step of setting a plurality of reference coordinates in the aerial photographs, and a correspondence between the plurality of aerial photographs, thereby performing a three-dimensional distribution of the ground surface A step of calculating data, a step of calculating three-dimensional point cloud data of the ground surface having a higher density than the three-dimensional distribution data of the ground surface, and the coordinates of the point cloud in the three-dimensional point cloud data of the ground surface based on the reference coordinates. Calculating and obtaining coordinate-calculated three-dimensional point cloud data, and obtaining the first coordinate-calculated three-dimensional point cloud data at a first time and a second time different from the first time The second coordinate calculated 3D point cloud data is acquired, and the difference between the first coordinate calculated 3D point cloud data and the second coordinate calculated 3D point cloud data is calculated and displayed. It is characterized by that); Machine Translation KR 10-1979879 B1 (The present invention provides an apparatus and method for post-processing an aerial photogrammetry, comprising: Machine Translation JP 2001-143054 A: (To remove cloud components from a cloud cover area in a satellite image, Provided is a method for restoring the ground surface information of the overcloud area. A cloud-covered cloud area in a satellite image is extracted in a cloud covered cloud area extraction step. Then, in the position correcting step 14, the position of the reference satellite image having no overcloud area in the same area as the image is corrected so as to overlap the satellite image. Thereafter, a relational expression of the DN value (digital number) of the pixel excluding the cloudy area of both images is created in a relational equation creating step 17, and a cloudy cloud in the reference satellite image is created in a cloudy area area restoration step 18. Restores the image excluding the effect of clouds from the DN value of the partial area).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661